Citation Nr: 0518211	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ankle 
condition.  

2.  Entitlement to service connection for a bilateral jaw 
condition, to include a dental condition.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle sprain.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from April 24, 1986 
to June 17, 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In May 2000, the RO denied service connection for a bilateral 
jaw condition on the basis that the claim was not well 
grounded.  Notice of the determination was issued in May 
2000.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim.  The 
provisions of § 7(b)(2)(a) and (b) of VCAA establish that in 
the case of a claim for benefits denied by VA on the basis 
that the claim was not well-grounded, where such denial 
became final during the period beginning on July 14, 1999, 
and ending on November 9, 2000, the date of enactment of 
VCAA, the claim may be readjudicated at the request of the 
claimant, or VA, as if the denial had not been made.  The 
request for readjudication must be filed no later than two 
years after the date of enactment of VCAA, November 9, 2000.  
In April 2001, the RO mailed the veteran a VCAA letter 
informing him of his right for a review.  This specific issue 
on appeal is derivative of that April 2001 VCAA duty to 
assist obligation.  

Next, evidence received and associated with the record in 
December 2001 reasonably raises the claim of entitlement to 
service connection for a back disorder.  Although this 
evidence had been previously submitted, the appellant made a 
specific request that it be associated with his claims file 
although that issue was not in appellate status.  For that 
reason, it appears that the appellant may have been seeking 
to reopen the claim for service connection for a back 
disorder that was originally denied by rating decision in 
October 1986.  As the claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  


FINDINGS OF FACT

1.  A current right ankle condition in not the result of a 
disease contracted or injury sustained in service.

2.  Tooth extractions in service were associated with 
gingivitis shown at the root tips, not the result of a combat 
wound or other injury or trauma sustained in service.  

3.  By decision in November 1988, the Board denied service 
connection for a left ankle sprain.  

4.  The evidence added to the record since the November 1988 
determination is not new and material because it does not 
bear directly and substantially upon the specific matter 
under consideration, it is cumulative and redundant, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a left ankle sprain.  

5.  By decision in March 1999, the Board denied service 
connection for an acquired psychiatric disorder.

6.  The evidence added to the record since the March 1999 
determination is not new and material because it does not 
bear directly and substantially upon the specific matter 
under consideration, it is cumulative and redundant, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A right ankle condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A bilateral jaw condition to include a dental condition 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2004).  

3.  The November 1988 Board decision, which denied 
entitlement to service connection for a left ankle sprain, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004). 

4.  Additional evidence received since the November 1988 
decision is not new and material, and the claim of 
entitlement to service connection for a left ankle sprain is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (as in effect prior to August 29, 2001).  

5.  The March 1999 Board decision, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2004).

6.  Additional evidence received since the March 1999 
decision is not new and material, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The regulations were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  Specifically, the regulation 
that governs the evaluation of whether new and material 
evidence has been submitted was revised.  38 C.F.R. 
§ 3.156(a) (2004).  Duty to assist requirements for claimants 
trying to reopen a finally decided claim were also 
promulgated.  38 C.F.R. § 3.159(c)(1)-(3) (2004).  These 
provisions were explicitly made applicable only to 
applications to reopen a finally decided claim which were 
received by VA on or after August 29, 2001.  Since the 
veteran's application to reopen in this case was received by 
the RO before this date, the old version of 38 C.F.R. § 3.156 
applies, and the duty to assist provisions, as noted at 38 
C.F.R. § 3.159 above, are not applicable to the veteran's 
claim to reopen.
 A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2002, prior to the initial 
decision on the claim in December 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  Here, the veteran's claim was 
denied in September 2002 and the VCAA letters were sent in 
April and August 2001.  Therefore, the timing requirement of 
the VCAA notice has been met.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA letters issued in April 2001 and August 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the April and August 2001 letters.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Since this has been 
accomplished, the Board finds that all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further available evidence not 
already of record.  While he reported treatment from a 
dentist, Dr. Y. in 1987, the appellant has yet to provide 
those records.  In this vein, the Board notes that, as stated 
by the Court, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board emphasizes that the appellant's May 2001 statement 
in support of claim appeared uncertain, there is a strike 
through the following statement "apparently Dr. Y. has left 
the area because he is no longer in practice.  I will try to 
locate his records."  By VA letter in August 2001, the RO 
informed the appellant of his duty to obtain the records.  

Additionally, the veteran asserted in the September 1997 
Substantive Appeal that he was treated at the VAMC Huntington 
West Virginia for a nervous disorder within one year after 
discharge.  The Board observes that in October 1999 the 
veteran submitted duplicates of those VAMC reports for the 
period from August 10, 1987 to November 13, 1987.  The RO 
noted on the statement in support of claim that the 
psychiatric records were returned to the veteran in March 
2000.  The fact that this evidence is not in the claims file 
does not preclude the Board from considering whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  The Board 
can identify no further development that would avail the 
appellant or aid the Board's inquiry.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In April 2003, the appellant 
informed VA that he had no other evidence to submit in 
support of his claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent the issue addressed 
in this decision.  

I.  Service Connection 

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Right ankle condition.

Factual background

The service medical records for the period from April to June 
1986 show a screening note of acute medical care dated in May 
1986.  The chief complaint was ankles and foot.  This was the 
veteran's first visit for such complaint, and arch supports 
were written in the comments section.  A subsequent screening 
note in May 1986 shows left ankle swollen.  The veteran 
complained that both feet hurt for 2 weeks.  They ached.  On 
physical examination, there was mild pain to palpation of the 
bilateral arches.  The note reflects pes planus existed prior 
to service.  

Post service medical evidence shows the veteran sprained the 
right ankle in June 1998.  He was evaluated in June, July, 
and October 1998 for ankle and foot pain.  Entries in June 
1998 reveal right ankle sprain, twisted one week ago.  The 
record also noted anterior lateral malleolus and ace wrap.  A 
June 1998 x-ray showed a history of recent trauma with ankle 
pain.  The interpretation was no evidence of acute fracture 
or dislocation.  There was also a small 2.5 or 3.5 cm 
calcific density at distal tip likely due to old trauma.  On 
examination of the right foot in July 1998, tenderness was 
predominantly on the medial and lateral malleolus.  The 
clinical impression was right ankle sprain.  The x-ray was 
negative.  In October 1998, the veteran presented with right 
foot swelling.  He denied an injury.  He reported that 
intermittent foot swelling had been going on since he was in 
the military.  There was some discomfort on movement of the 
ankle and mid foot.  Objective findings included swelling of 
the right foot greater than the left foot.  The impression 
was rule out sympathetic dystrophy of the right foot, status 
post old injury.  A subsequent note dated the next day 
reflects no sympathetic dystrophy of the right foot.  A 
private clinical record dated in July 1999 showed that the 
extremities were normal. 

Analysis

The service medical records in May 1986 only note complaints 
of ankle and foot pain for which the assessment was pes 
planus treated with arch supports.  There were no further 
complaints in service.  The veteran was separated from 
service in June 1986.  The first evidence of a right ankle 
disorder is dated in June 1998 when the veteran was evaluated 
for right ankle sprains and foot problems.  Finally, there is 
no competent medical evidence that links the complaints of 
foot pain in service in 1986 to the current clinical findings 
to establish service connection for a right ankle condition.  
The veteran's statements are not competent to establish those 
facts.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence presented has not suggested that the 
veteran has the medical background capable of rendering a 
medical opinion in this case.  There is no evidence of a 
right ankle injury shown in service and no evidence of any 
right ankle disorder for more than a decade after service 
when the veteran was treated for an injury sustained in 1998.  
The preponderance of the evidence is against the claim, and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

B.  Bilateral jaw condition to include a dental condition.

It appears from the facts in this case that the veteran is 
seeking service connection for teeth extracted during service 
and within one year following separation from service.  The 
veteran in his substantive appeal maintains that his 
disability is directly related to his service.  The veteran's 
initial claim for service connection for missing teeth was 
received in January 2000.  The veteran asserts service 
connection for a dental condition on the basis that his jaw 
pain is due to tooth removal.  

Applicable laws and regulations

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of establishing 
service connection for a dental condition, on the basis of 
service injury or trauma, is that a veteran will be eligible 
to receive perpetual VA dental care for the condition.  38 
U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  In 
comparison, if a dental condition is service-connected, but 
it does not involve service trauma, it generally is subject 
to only one-time VA treatment, and there is a time limit 
after service for claiming such.  38 C.F.R. § 17.161(b).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e). 

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

Class II (b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war.  38 C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Factual background

The January 1986 Enlistment Report of Medical History, the 
Applicant Medical Prescreening Form, the Report of Medical 
Examination, and the DD Form 689s, Individual Sick Slips, 
show severe tooth or gum trouble, treatment with penicillin 
for toothaches, marked dental caries, and toothache, 
respectively.  Service dental records reveal that on initial 
dental processing in April 1986 that he had multiple caries.  
In June 1986, prior to separation from service, the service 
member underwent three tooth extractions.  On June 6, 1986, 
tooth #19 was extracted.  The note shows follow-up with 
civilian dentist and "root tips".  On June 13, 1986, the 
note shows that service member complained of toothache.  The 
pain seemed to be originating from the root tips of teeth # 
15 and #16.  Tooth #14 was grossly carious.  Teeth # 15 and 
#16 were extracted.  A June 16, 1986 entry reflects that 
service member presented with generalized severe gingivitis.   

A July 1997 private annual health screening update shows that 
the veteran did not have a dentist and he had no teeth.  

In May 2001, the veteran reported that he wore dentures and 
that his teeth were pulled by Dr. P. Y. in 1987 less than one 
year after separating from service.  (In a later document, 
the veteran identified the dentist as Dr. "A." Y.  There is 
a strike through the following statement " apparently Dr. Y. 
has left the area because he is no longer in practice.  I 
will try to locate his records." 

VA letter in August 2001 informed the veteran that private 
dental records were requested from Dr. A. Y. from 1987 and 
that it was the veteran's responsibility to insure that the 
requested information was received for review.  If the 
evidence was not received within one year from the date of 
the letter, VA would review his case based on the evidence of 
record.  

Analysis

There is no evidence of a jaw disability as a result of in 
service trauma.  VAOPGCPREC 5-97; Neilson v.  Brown, 7 Vet. 
App. 22 (1994).  As noted above, replaceable missing teeth may 
be considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
The veteran does not meet or specifically allege that he 
meets any of the listed eligibility categories that would 
permit eligibility for VA outpatient dental treatment.  The 
veteran was discharged in June 1986.  Clearly, his recent 
application for treatment would be untimely under the 
aforementioned eligibility category.  He is not a POW and 
service connection is not in effect for any disability.  He 
is not in vocational rehabilitation under Chapter 31.  

"Gingivitis" is inflammation of the gingivae.  The Merck 
Manual, Sec. 9, Ch. 106, Teeth and Periodontium.  It may 
progress to periodontitis and may be considered, in this 
sense, a periodontal disease.  Id.  

The veteran in this case had less than 90 days of service.  
Therefore, he does not qualify for treatment because of 
chronic periodontal disease.  In accordance with 38 C.F.R. § 
3.381, as a matter of law, periodontal disease is not a 
disability for which service connection can be granted for 
the purpose of VA disability law.  The Board is bound by the 
regulations of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  Thus, service connection for periodontal disease, 
claimed as severe gingivitis, for the purpose of receiving 
compensation, is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  
Inasmuch as there is nothing in the record to suggest that 
the veteran qualifies for service connection for a bilateral 
jaw condition, to include any other diagnosed dental 
condition, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  New and Material Evidence

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  38 
U.S.C.A. § 5108.  For requests to reopen received prior to 
August 29, 2001, as in this case, "new and material 
evidence" means existing evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
when considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

The provisions of 38 C.F.R. § 3.156(a) (2001) which define 
new and material evidence were changed in 2001, but only as 
to claims filed on or after August 29, 2001.  66 Fed. Reg. 
45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).)  Under the standard in effect in the veteran's 
case, newly received evidence may be sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

A.  Left ankle sprain

Service connection for a left ankle sprain was originally 
denied by rating decision in October 1986.  The March 1987 
Board decision upheld that decision on the basis that the 
left ankle condition existed prior to enlistment and that it 
was not aggravated by service.  A November 1988 Board 
decision continued the denial on the basis that the veteran 
presented no new information or facts which would change the 
basic facts relied upon for the prior denial action.  38 
U.S.C.A. § 7104.  The evidence of record prior to the 
November 1988 Board decision included service medical 
records, private medical records, and a VA examination.  

Additional evidence received after the November 1988 Board 
Decision included a January 1998 lay statement, and private 
treatment records, as well as duplicate service medical 
records and private treatment records.  

Some of this evidence is new in that it was not previously of 
record.  However, the evidence obviously does not bear 
directly and substantially on the question before the Board, 
that is, whether the veteran's left ankle sprain was 
permanently aggravated by military service.  In essence, the 
private medical evidence is cumulative and redundant of prior 
evidence considered by the Board.  The May 2001 X-ray for a 
painful left ankle was negative, which is similar to the X-
ray evidence considered by the Board in November 1988.  The 
X-ray taken during the September 1986 VA examination showed 
no bone or joint abnormality.  A March 2002 medical record 
reflects left ankle pain with swelling.  The veteran related 
it to service in 1986.  Treatment records dated in September 
and November 2003 show left foot and ankle pain with a 
duration of one week and a history of injury in 1986, since 
he was in the military.  The Board stresses that this 
evidence is cumulative because the statements report facts 
already in evidence and do not bear directly or substantially 
on the question of whether the left foot sprain was 
aggravated by military service.  

Evidence dated May 2001 shows left ankle painful for 4 days, 
Army injury in 1986 - severe sprain.  This evidence lacks 
significance because the veteran provided the medical 
diagnosis and the nexus to service as part of his patient 
history.  Further, since it has not been established that he 
is a medical expert, the veteran is not competent to express 
an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Laypersons 
are not competent to offer medical opinions and such evidence 
does not provide a basis to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  The 
medical evidence does not provide a basis on which it may be 
concluded that the additional evidence, when considered with 
the record as a whole, is new and material so as to reopen 
the claim for service connection for a left ankle sprain.  
The lay statement received in January 1998 is merely 
redundant of the veteran's prior statements submitted in 
support of his claim.  Id.

Finally, the histories and physicals contained within the 
private psychiatric discharge summaries in March 1989 and 
October 1995 showed normal range of motion of the 
extremities.  This evidence tends to establish a lack of 
chronicity since service or show that the left ankle sprain 
was not permanently aggravated by military service.  In 
either case, this evidence fails to demonstrate the required 
nexus to service that was the basis for the prior Board 
denial.  

Singularly and collectively, the evidence submitted since the 
November 1988 Board decision is not new and material because 
it does not bear directly and substantially upon the specific 
matter before the Board, i.e., whether the veteran's left 
ankle sprain was permanently aggravated by military service.  
The evidence submitted above is cumulative or redundant of 
evidence currently of record, and it is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  

There is no competent medical evidence that demonstrates the 
veteran currently has a left ankle sprain that was aggravated 
by military service.  In this regard, the Board points out 
that in order to constitute new and material evidence in this 
case, the evidence must show that the veteran has a left 
ankle sprain that was aggravated by his military service or 
present new facts which would change the basic facts relied 
upon for the prior denial action.  At this juncture, the 
competent medical evidence in this case does not support such 
a conclusion.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the claim 
of entitlement to service connection for a left ankle sprain.  
As the preponderance of the evidence is against the claim, 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Acquired psychiatric disorder

Service connection for an acquired psychiatric disorder was 
originally denied in a rating decision dated in July 1997.  
That rating decision was upheld by the March 1999 Board 
decision on the basis that there was no nexus between service 
and an acquired psychiatric disorder.  There was no evidence 
in service of psychiatric complaints.  The evidence of record 
prior to the March 1999 Board decision included service 
medical records, private medical records, and a VA 
examination.  

Evidence added to the claims folder subsequent to the March 
1999 Board denial consists of private medical and psychiatric 
treatment records, some of which were previously considered 
by the Board in March 1999.  The veteran's claim was 
originally denied by rating decision in July 1997 on the 
basis that there was no evidence of an acquired psychiatric 
condition subject to service connection.  That is, there was 
no evidence of the existence of the claimed condition and its 
possible relationship to service.  The Board has received new 
evidence since the March 1999 Board denial, however, it is 
not material to the issue of whether his current acquired 
psychiatric disorder was incurred in his military service.  
The private psychiatric records were previously considered in 
the March 1999 Board decision; thus, they are redundant.  The 
private medical records dated in September and November 2003 
indicate that the veteran medicated with lithium and 
Resperidol.  Otherwise, these records indicate treatment for 
diabetes and a back condition.  This new evidence fails to 
provide the required nexus between the acquired psychiatric 
disorder and the veteran's service.  

Evidence received in November 2001 included a March 1989 
Crisis Intake Evaluation from a private facility, Pathways, 
Inc., in which the veteran provided a history of difficulty 
for one to three years and he reported a precipitating event 
as military service.  There is no indication in this case, 
including in the March 1989 report reflecting the history of 
psychiatric difficult for one to three years, that the 
veteran received treatment during that time or that there are 
any treatment records to obtain.  Moreover, as was noted in 
the March 1999 Board decision, even if it were shown by 
medical evidence that a psychosis manifested itself within 
one year from service separation in June 1986, the veteran is 
not entitled to the presumption of service connection for 
psychoses under 1112(a)/3.309(a) because he did not serve for 
90 days or more.  38 U.S.C.A. §§ 1112(a), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a); Grose v. Brown, 4 Vet. App. 144, 
147 (1993) (noting that, although section 1137 was added to 
the law so that the presumptions provided by section 1112 
could be applied not only to veterans who served "during a 
period of war" but also to veterans who served during 
peacetime, nothing in the legislative history suggests that 
Congress intended to remove the requirement in section 1112 
that, in order for the presumptions to apply, the veteran 
must have "served for ninety days or more").  There would 
still have to be evidence linking such a psychosis, if any, 
to service, and there are no complaints or findings of any 
psychiatric disorder in service in this case.

In addition, fourteen days after reporting the history of 
difficulty of one to three years duration in the March 1989 
Crisis Intake Evaluation, the veteran reported, during a 
psychological evaluation, that his difficulty had been of one 
to three months duration, and the examiner noted that no 
specific precipitating event was identified.  Finally, the 
veteran did not claim service connection for a psychiatric 
disorder shortly after his 1986 period of service.  Rather, 
he first claimed it in April 1996, a decade later, and at 
that time he alleged that it developed secondary to a back 
disability.  Therefore, in this context, the Board does not 
find the history reported on the March 1989 Crisis Intake 
Evaluation to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  With regard 
to the content of the reports from this private facility, 
other than the conflicting history provided by the veteran as 
to when his difficulty began and what events precipitated it, 
the Board notes that similar reports, also dated in March 
1989, from K. D. Hospital were before the Board in March 
1999, and therefore the records from Pathways, Inc., are 
cumulative of evidence before the March 1999 Board. 

New and material evidence is evidence that has not been 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and where by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The medical evidence 
submitted since the March 1999 Board denial is not material 
to the issue of whether the acquired psychiatric disorder was 
incurred in military service.  Accordingly, the Board finds 
that no new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  




ORDER

Service connection for right ankle condition is denied.  

Service connection for a bilateral jaw condition to include a 
dental condition is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left ankle 
sprain.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


